IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0547
                             Filed October 25, 2017

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANTHONY MICHAEL PLUNKETT,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Woodbury County, Steven J.

Andreasen, Judge.



      A defendant challenges his sentence for lascivious acts with a child.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                       2


MCDONALD, Judge.

      Anthony Michael Plunkett pleaded guilty to lascivious acts with a child, in

violation of Iowa Code section 709.8(1)(a), (2)(a) (2014).     The district court

sentenced Plunkett to an indeterminate term of incarceration not to exceed ten

years. In this appeal, Plunkett challenges his sentence. He contends the district

court abused its discretion in considering Plunkett’s employment history and

education history at the time of sentencing.      Specifically, the district court

considered the fact Plunkett was unemployed and had not completed high school

or taken steps to obtain his GED.

      We review Plunkett’s challenge to his sentence for an abuse of discretion.

See State v. Seats, 865 N.W.2d 545, 552–53 (Iowa 2015). This is a deferential

standard of review:

      In applying the abuse of discretion standard to sentencing
      decisions, it is important to consider the societal goals of
      sentencing criminal offenders, which focus on rehabilitation of the
      offender and the protection of the community from further offenses.
      It is equally important to consider the host of factors that weigh in
      on the often arduous task of sentencing a criminal offender,
      including the nature of the offense, the attending circumstances,
      the age, character and propensity of the offender, and the chances
      of reform . . . . The application of these goals and factors to an
      individual case, of course, will not always lead to the same
      sentence. Yet, this does not mean the choice of one particular
      sentencing option over another constitutes error. Instead, it
      explains the discretionary nature of judging and the source of the
      respect afforded by the appellate process.
              Judicial discretion imparts the power to act within legal
      parameters according to the dictates of a judge’s own conscience,
      uncontrolled by the judgment of others. It is essential to judging
      because judicial decisions frequently are not colored in black and
      white. Instead, they deal in differing shades of gray, and discretion
      is needed to give the necessary latitude to the decision-making
      process. This inherent latitude in the process properly limits our
      review. Thus, our task on appeal is not to second guess the
                                          3


       decision made by the district court, but to determine if it was
       unreasonable or based on untenable grounds.

Id.

       Plunkett has failed to establish the district court abused its broad

sentencing discretion. The record reflects Plunkett had sexual intercourse with a

thirteen-year-old girl and impregnated her. In imposing sentence, the district

court considered this offense conduct as well as the defendant’s employment

history, education history, failure to take responsibility for his conduct, and lack of

remorse. The district court’s consideration of the defendant’s employment and

education history are permissible factors to consider at sentencing as each bears

on the defendant’s chances for reform. See Iowa Code § 907.5(1) (setting forth

sentencing considerations); State v. Loyd, 530 N.W.2d 708, 713 (Iowa 1995). In

addition, the information was contained in the presentence investigation report,

which was presented to the district court without objection.         See Iowa Code

§ 901.5 (providing the district court shall receive and examine “all pertinent

information, including the presentence investigation report”). The district court

did not abuse its discretion in considering information contained in the

presentence investigation report and relevant to the sentencing decision.

       For the above-stated reasons, we affirm the defendant’s conviction and

sentence.

              AFFIRMED.